NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW TYE,                                    No.    18-56528

                Plaintiff-Appellant,            D.C. No. 8:17-cv-01831-RGK-KES

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Matthew Tye appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims arising from his state

court plea agreement. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2014) (abstention under Younger v. Harris, 401 U.S. 37 (1971)); Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ.

P. 12(b)(6)); Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007) (dismissal

under Heck v. Humphrey, 512 U.S. 477 (1994)). We affirm.

      The district court properly dismissed Tye’s claim under Brady v. Maryland,

373 U.S. 83 (1963), because success on this claim would necessarily imply the

invalidity of his conviction or sentence, and Tye did not allege that his conviction

or sentence has been invalidated. See Heck, 512 U.S. at 4887 (holding that if “a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated”). To the

extent Tye’s Brady claim relates to a potential need to present mitigating evidence

at a future resentencing, his claim is not ripe. See Texas v. United States, 523 U.S.

296, 300 (1998) (“A claim is not ripe for adjudication if it rests upon contingent

future events that may not occur as anticipated, or indeed may not occur at all.”

(citations and internal quotation marks omitted)).

      The district court properly dismissed Tye’s due process claim because Tye

failed to allege facts sufficient to establish that he was deprived of constitutionally

                                           2                                     18-56528
adequate process in state court. See Hebbe, 627 F.3d at 341-42 (although pro se

pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); Portman v. County of Santa Clara,

995 F.2d 898, 904 (9th Cir. 1993) (setting forth elements of procedural due process

claim).

      The district court properly denied Tye’s request for injunctive relief because

the district court was required to abstain from interfering with Tye’s then-pending

state court appeal under the Younger abstention doctrine. See ReadyLink

Healthcare, 754 F.3d at 758-59 (setting forth requirements for Younger abstention

in civil cases); Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617, 621 (9th Cir.

2003) (setting forth exceptions to Younger abstention and concluding that claimed

constitutional violation “does not, by itself, constitute an exception to the

application of Younger abstention”).

      The district court did not abuse its discretion by taking judicial notice of

certain state court documents. See Lee v. City of Los Angeles, 250 F.3d 668, 688-

89 (9th Cir. 2001) (setting forth standard of review and describing items subject to

judicial notice on a Rule 12(b)(6) motion).

      We do not consider matters not specifically and distinctly raised and argued

                                           3                                    18-56528
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to take judicial notice (Docket Entry No. 12) is granted.

      AFFIRMED.




                                         4                                  18-56528